DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Arvidson et al(5877417).
Arvidson et al teaches a system comprising a controller (noting microprocessor controller 34 in figure 10) for an apparatus configured to turbulate a base fluid and provide a turbulated base fluid within a reservoir(reservoir within flow meter 10) and the controller including a sensor interface (multiplexer 132 in figure 10) configured for communication with one or more fluid level sensors(level sensors 68-82) configured to detect the turbulated base fluid, a sampling module(part of microprocessor controller 34) configured to determine a time period the turbulated base fluid is at or above the one or more fluid level sensors within a sample period(noting in Arvidson et al monitoring an immediately superior probe member to determine whether continuity is established therebetween within a given time period); column 6 lines 62-67; column 7 lines 1-2), and a fluid level identification module(also part of microprocessor controller 34) in communication with the one or more of the sensor interface or the sampling module(noting connection lines in figure 10), wherein the fluid level identification module is configured to convert the determined time period into a turbulated fluid surface parameter corresponding to a quantity of the base fluid contained in the reservoir(noting in Arvidson et al that steps are repeated in quick succession such that fluid level within a measurement chamber can be accurately tracked irrespective of pulsative, turbulent nature of a fluid flow; column 7 lines 22-28).  
Claims 18,19, and 22 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Arvidson et al(5877417).
Arvidson et al teaches a system comprising a controller (noting microprocessor controller 34 in figure 10) for an apparatus configured to turbulate a base fluid within a reservoir(reservoir in flow meter 10) and provide a turbulated base fluid within a reservoir(reservoir within flow meter 10) and the controller including a sensor interface(multiplexer 132 in figure 10) configured for communication with one or more fluid level sensors(level sensors 68-82) configured to detect the turbulated base fluid in the reservoir, the sensor interface configured to receive signals from the one or more fluid level sensors if the one or more fluid level sensors detect the turbulated base fluid, a sampling module(part of microprocessor controller 34) configured to determine a presense of the turbulated base fluid within one or more regions of the reservoir based on the sensor interface receiving the signals from the one or more fluid level sensors(noting in Arvidson et al monitoring an immediately superior probe member to determine whether continuity is established therebetween within a given time period); column 6 lines 62-67; column 7 lines 1-2), and a fluid level identification module(also part of microprocessor controller 34) in communication with the one or more of the sensor interface or the sampling module(noting connection lines in figure 10), wherein the fluid level identification module determines a presence of the turbulated base fluid within a first region of the one or more regions(column 7 lines 1-28, column 8 lines 45-49) , the fluid level identification module determines a presence of the turbulated within a second region of the one or more regions, and the fluid level identification module establishes the fluid level of the turbulated based fluid according to the determined presence of the turbulated base fluid within one or both of the first region or the second region.
Arvidson et al further teaches wherein the controller is configured to repeatedly establish the fluid level of the turbulated base fluid on an ongoing basis.  Arvidson et al further teaches wherein the controller establishing the fluid level of the turbulated base fluid includes the controller determines the turbulated base fluid is at or above a first sensor(68 in figure 4) according to the first sensor detecting the turbulated base fluid, the first sensor included in the one or more fluid level sensors, the controller determines the turbulated base fluid is below the first sensor according to the first sensor failing to detect the turbulated base fluid, and the controller establishes the presence of the turbulated base fluid within one or more of the first region or the second region  according to the determination of the turbulated based fluid at or above the first sensor or below the first sensor.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(WO 2011/029346A1) taken together with Arvidson et al(5877417).
	WO reference in figure 1 teaches a system comprising a reservoir(main water container 10) for containing a base fluid(water), a heater(11) configured to turbulate the base fluid and provide a turbulated base fluid, a fluid level sensor array having one or more fluid level sensors(upper level sensor 4 and lower level sensor 3), wherein the one or more fluid level sensors are configured to detect the turbulated base fluid, and a controller (2) in communication with the fluid sensor array(noting connection lines to the sensor 3 and sensor 4) and configured to determine a fluid level of the turbulated base fluid in the reservoir.  WO reference is silent as to the controller determining the fluid level including the controller determining a presence of the turbulated base fluid within a first region of the reservoir within the one or more fluid level sensors , the controller determining a presence of the turbulated base fluid within a second region of the reservoir with the one or more fluid level sensors, and the controller establishing the fluid level of the turbulated base fluid according to the determined presence of the turbulated base fluid within the one or both of the first region or the second region.  Arvidson et al teaches a system including a reservoir(reservoir for flow meter 10 in figure 4) for containing a base fluid, a fluid level sensor array having one or more fluid level sensors(68-82), wherein the fluid level sensors are configured to detect a turbulated base fluid(turbulated base fluid provided by base fluid being pumped through flow meter), and a controller(noting microprocessor controller 34 in figure 10) in communication with the fluid level sensor array, and the controller determining a presence of the turbulated base fluid within a first region of the reservoir within the one or more fluid level sensors(noting adjacent probe fluid level detection circuit 120; column 6 lines 62-67, column 7 lines 1-28) , the controller determining a presence of the turbulated base fluid within a second region of the reservoir with the one or more fluid level sensors, and the controller establishing the fluid level of the turbulated base fluid according to the determined presence of the turbulated base fluid within one or both of the first region or the second region(noting fluid level within a measurement chamber can be accurately tracked irrespective of pulsative, turbulent nature of a fluid flow; column 7 lines 22-25).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller determining the fluid level including the controller determining a presence of the turbulated base fluid within a first region of the reservoir within the one or more fluid level sensors , the controller determining a presence of the turbulated base fluid within a second region of the reservoir with the one or more fluid level sensors, and the controller establishing the fluid level of the turbulated base fluid according to the determined presence of the turbulated base fluid within the one or both of the first region or the second region so that a fluid level of a base fluid which is turbulated via the heater of WO reference is capable of accurately being determined.  
	WO reference taken together with Arvidson et al further teaches a control valve(noting a water supply device in WO reference may also be a solenoid valve), and wherein the controller is configured to graduate introduction on an input fluid into the reservoir with the control valve in proportion to the established fluid level of the turbulated base fluid.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to control a flow rate of the input fluid through the control valve and controlling the flow rate is proportional to the established fluid level of the turbulated base fluid(noting WO reference teaches controlling a flow rate of input fluid according to upper and lower level sensors, and Arvidson et al teaches modification of the sensing and control structure to accommodate for a turbulent base fluid).  WO reference taken together with Arvidson et al further teaches further comprising the control valve(solenoid valve of WO reference).  WO reference taken together with Arvidson et al further teaches wherein the control valve includes a valve opening configured to regulate flow between flow rates including no flow, full flow, and one or more flow rates therebetween, and the controller is configured to graduate the introduction of the input fluid into the reservoir by automatically controlling the valve opening between the flow rates according to the established fluid level of the turbulated base fluid.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to graduate the introduction of the input fluid to maintain a boiling rate(via activation of heater 11 of WO reference) of the turbulated base fluid.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to repeatedly establish the fluid level of the turbulated base fluid on an ongoing basis(noting in Arvidson et al that steps are repeated in quick succession such that fluid level within a measurement chamber can be accurately tracked irrespective of pulsative, turbulent nature of a fluid flow).  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to graduate the introduction of the input fluid by proportionally opening a control valve(solenoid valve) according to the repeated establishing of the fluid level.  WO reference taken together with Arvidson et al further teaches wherein the one or more fluid sensors includes a first sensor(lower level sensor 3 in WO reference), and the controller establishing the fluid level of the turbulated base fluid includes the controller determines the turbulated base fluid is at or above the first sensor according to the first sensor detecting the turbulated base fluid, the controller determines the turbulated base fluid is below the first sensor according to the first sensor failing to detect the turbulated base fluid, and the controller established the presence of the turbulated base fluid within one or more of the first region or the second region according to the determination of the turbulated base fluid at or above the first sensor or below the first sensor.  WO reference taken together with Arvidson et al further teaches wherein the one or more fluid sensors includes a second sensor(upper level sensor 4 in WO reference), , and wherein the first sensor is located at a first height in the reservoir, and the second sensor is located at a second height in the reservoir different than the first height, and the controller is configured to determine  the turbulated base fluid is at or above the second sensor according to the second sensor detecting the turbulated base fluid, determine the turbulated base fluid is below the second sensor according to the second sensor failing to detect the turbulated base fluid, and establish the presence of the turbulated base fluid within one or more of a third region or a fourth region according to the determination of the turbulated base fluid at or above the second sensor or below the second sensor.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to determine the fluid level of the turbulated base level including the controller measures a first time period the turbulated base fluid is within the first region during a sample period(noting in Arvidson et al monitoring an immediately superior probe member to determine whether continuity is established therebetween within a given time period), the controller measures a second time period the turbulated base fluid is within the second region during the sample period, and the controller establishes the fluid level of the turbulated base fluid according to the measured first and second time periods.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to determine the fluid level of the turbulated base level, including the controller determines a proportion of the measured first time period to the measured second time period, and the controller establishes the fluid level of the turbulated base fluid according to the proporation of the measured first time period to the measured second time period.  WO reference taken together with Arvidson et al further teaches wherein the system includes a heater, and the controller selectively turbulates the base fluid by selectively operating the heater.  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(WO 2011/029346A1) taken together with Arvidson et al(5877417).
WO reference teaches in figure 1 a system comprising a controller(controller 2) for an apparatus configured to turbulate a base fluid and provide a turbulated base fluid(turbulating from heater 11) within a reservoir(main water controller 10) , the controller including a sensor interface configured for communication with one or more fluid level sensors(upper level sensor 4 and lower level sensor 3) configured to detect the turbulated base fluid.  WO reference is silent as a to a sampling module configured to determine a time period the turbulated fluid is at or above the one or more fluid level sensors within a sample period, and a fluid level identification module in communication with one or more of the sensor interface or the sampling module, wherein the fluid level identification module is configured to convert the determined time period into a turbulated fluid surface parameter corresponding to a quantity of the base fluid contained in the reservoir.   Arvidson et al teaches a system comprising a controller (noting microprocessor controller 34 in figure 10) for an apparatus configured to turbulate a base fluid and provide a turbulated base fluid within a reservoir(reservoir within flow meter 10) and the controller including a sensor interface configured for communication with one or more fluid level sensors(level sensors 68-82) configured to detect the turbulated base fluid, a sampling module(part of microprocessor controller 34) configured to determine a time period the turbulated base fluid is at or above the one or more fluid level sensors within a sample period(noting in Arvidson et al monitoring an immediately superior probe member to determine whether continuity is established therebetween within a given time period); column 6 lines 62-67; column 7 lines 1-2), and a fluid level identification module(also part of microprocessor controller 34) in communication with the one or more of the sensor interface or the sampling module(noting connection lines in figure 10), wherein the fluid level identification module is configured to convert the determined time period into a turbulated fluid surface parameter corresponding to a quantity of the base fluid contained in the reservoir(noting in Arvidson et al that steps are repeated in quick succession such that fluid level within a measurement chamber can be accurately tracked irrespective of pulsative, turbulent nature of a fluid flow; column 7 lines 22-28).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sampling module and a fluid level identification module as taught by Arvidson et al so that the fluid level within the reservoir of WO reference can be accurately determined based on multiple measurements of fluid level over a time period of the turbulated base fluid of WO reference.
WO reference taken together with Arvidson et al further teaches wherein the controller is configured to adjust the flow rate of an input fluid through a control valve(noting a solenoid valve in WO reference) in communication with the controller, wherein the controller adjusts the flow rate(input fluid passing through water pump 1 of WO reference into main water container 10) through the control valve in proporation to the turbulated fluid surface parameter.    WO reference taken together with Arvidson et al further teaches the control valve having a valve opening, wherein the valve opening is configured to regulate flow through the control valve between flow rates including non flow, full flow, and one or more flow rates therebetween, and the controller is configured to adjust the flow rate through the control valve in proportion to the turbulated fluid surface parameter by adjusting the valve opening in proportion to the turbulated fluid surface parameter.  WO reference taken together with Arvidson et al further teaches a fluid level sensor array including the one or more fluid level sensors.  
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(WO 2011/029346A1) taken together with Arvidson et al(5877417).
WO reference teaches in figure 1 a system comprising a controller(controller 2) for an apparatus configured to turbulate a base fluid and provide a turbulated base fluid(turbulating from heater 11) within a reservoir(main water controller 10) , the controller including a sensor interface configured for communication with one or more fluid level sensors(upper level sensor 4 and lower level sensor 3) configured to detect the turbulated base fluid.  WO reference is silent as to a sampling module configured to determine a presense of the turbulated base fluid within one or more regions of the reservoir based on the sensor interface receiving the signals from the one or more fluid level sensors,  and a fluid level identification module in communication with the one or more of the sensor interface or the sampling module(noting connection lines in figure 10), wherein the fluid level identification module determines a presence of the turbulated base fluid within a first region of the one or more regions , the fluid level identification module determines a presence of the turbulated within a second region of the one or more regions, and the fluid level identification module establishes the fluid level of the turbulated based fluid according to the determined presence of the turbulated base fluid within one or both of the first region or the second region.  Arvidson et al teaches a system comprising a controller (noting microprocessor controller 34 in figure 10) for an apparatus configured to turbulate a base fluid within a reservoir(reservoir in flow meter 10) and provide a turbulated base fluid within a reservoir(reservoir within flow meter 10) and the controller including a sensor interface(multiplexer 132 in figure 10) configured for communication with one or more fluid level sensors(level sensors 68-82) configured to detect the turbulated base fluid in the reservoir, the sensor interface configured to receive signals from the one or more fluid level sensors if the one or more fluid level sensors detect the turbulated base fluid, a sampling module(part of microprocessor controller 34) configured to determine a presense of the turbulated base fluid within one or more regions of the reservoir based on the sensor interface receiving the signals from the one or more fluid level sensors(noting in Arvidson et al monitoring an immediately superior probe member to determine whether continuity is established therebetween within a given time period); column 6 lines 62-67; column 7 lines 1-2), and a fluid level identification module(also part of microprocessor controller 34) in communication with the one or more of the sensor interface or the sampling module(noting connection lines in figure 10), wherein the fluid level identification module determines a presence of the turbulated base fluid within a first region of the one or more regions(column 7 lines 1-28, column 8 lines 45-49) , the fluid level identification module determines a presence of the turbulated within a second region of the one or more regions, and the fluid level identification module establishes the fluid level of the turbulated based fluid according to the determined presence of the turbulated base fluid within one or both of the first region or the second region.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sampling module and a fluid identification module as taught by Arvidson et al so that the fluid level within the reservoir of WO reference can be accurately determined based on multiple measurements of fluid level over a time period of the turbulated base fluid of WO reference.
WO reference taken together with Arvidson et al further teaches wherein the controller is configured to repeatedly establish the fluid level of the turbulated base fluid on an ongoing basis.  WO reference taken together with Arvidson et al further teaches wherein the controller is configured to graduate the introduction of the input fluid by proportionally opening a control valve(solenoid valve of WO reference) according to the repeated establishing of the fluid level.  WO reference taken together with Arvidson et al further teaches the control valve.  WO reference taken together with Arvidson et al further teaches wherein the controller establishing the fluid level of the turbulated base fluid includes the controller determines the turbulated base fluid is at or above a first sensor(68 in figure 4 of Arvidson et al) according to the first sensor detecting the turbulated base fluid, the first sensor included in the one or more fluid level sensors, the controller determines the turbulated base fluid is below the first sensor according to the first sensor failing to detect the turbulated base fluid, and the controller establishes the presence of the turbulated base fluid within one or more of the first region or the second region  according to the determination of the turbulated based fluid at or above the first sensor or below the first sensor.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 8, 2022